        |j do^re re.oc3i




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
                                                      ■X


             RICKLAYERS INSURANCE AND
        jVELFARE FUND, BRICKLAYERS PENSION
             UND, BRICKLAYERS SUPPLEMENTAL
        Annuity fund, bricklayers and
        TROWEL trades INTERNATIONAL
        PENSION FUND, NEW YORK CITY AND
        LONG ISLAND JOINT APPRENTICESHIP
        AND TRAINING FUND, INTERNATIONAL
        MASONRY INSTITUTE, and JEREMIAH                       SUPPLEMENTAL ORDER
        SULLIVAN, JR., in his fiduciary capacity as                  ADOPTING
        kdministrator and Chairman of Trustees,            REPORT AND RECOMMENDATION
        BRICKLAYERS LOCAL 1, INTERNATIONAL
        )jNION OF BRICKLAYERS AND ALLIED                       I7-CV-6067 (SJ) (ST)
        CRAFT WORKERS and BRICKLAYERS
        LABOR MANAGEMENT COMMITTEE,

                                   Plaintiffs,

               -against-

        McGovern & CO., LLC and DANIEL
        mcGovern,
        ||
        ij                           Defendants.
                                                      ■X


                    APPEARANCES


                    Dear Rieck DeVita Kaley & Mack
                    217 Broadway
                    Brooklyn, NY 11228
                    Suite 707
                    New York, NY 10007
                    By:    Michael Robert Minnefor
                    Attorney for Plaintiffs



P-049
        JOHNSON,Senior United States District Judge:

               The facts and circumstances surrounding the above referenced

        action are set forth in Magistrate Judge Tiscione's Report and

        Recommendation of March 6,2019 and this Court's April 23, 2019 Order

        adopting same. Familiarity with the facts is assumed. Dkt Nos. 15, 17.

               On April 23, 2019, this Court issued an Order adopting the Report &

        Recommendation("R&R")issued by Magistrate Judge Tiscione with

        modifications on damages. Dkt. No. 17. The R&R also recommended an

        injunction requiring McGovem & Co., LLC to submit to an audit under the

        terms described in the Collective Bargaining Agreement for the period from

        October 1, 2015 to June 30, 2018. Moreover, the Magistrate Judge

        recommended the Plaintiffs be permitted to supplement their motion for

        default judgment within 30 days of completion of the audit with a request

        for additional damages if the audit uncovered amounts owed to the

        Plaintiffs that were not previously awarded by the Court. The Court also

        adopts these elements of the R&R.

               Plaintiffs are directed to serve a copy of this Order upon Defendants

        via First Class Mail and file a Certificate of Service with the Court.


            SO ORDERED.

                                                  s/ Sterling Johnson Jr.
               Dated: July 12,2019
               Brooklyn, NY


P-04S
